Citation Nr: 0101906	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-13 799 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder with limitation of motion, or in the alternative, 
entitlement to an increased or separate rating for post 
operative scar, with residuals of a bony deformity, and 
neuroma, right ilium crest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The appellant had active military service from December 1942 
to September 1945.  This case comes before the Board of 
Veteran's Appeals (Board) as a result of a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue certified to the Board is in terms of a claim for 
service connection for a right hip disorder.  It is unclear 
from the development accomplished and the contentions 
advanced whether service connection is being sought for right 
hip pathology other than that for which service connection 
has been granted, or whether the claim is for an increased or 
separate compensable rating for pathology already considered 
service connected.  This matter is in need of clarification.

Service connection for a scar of the ilium with deformity was 
granted in a rating action in May 1983, and a noncompensable 
rating assigned.  Subsequently in an October 1984 Board 
decision the rating was increased to 10 percent, and the 
description changed to PO scar with bony deformity of the 
right ilium.  It is also noted that following surgery in 
1999, the disorder was said to also encompass a neuroma (or 
the post-surgical residuals thereof).  After a temporary 100 
percent rating was assigned for post-surgical convalescence, 
the 10 percent rating was restored.  In part, it is now 
contended that there is limitation of right hip motion 
associated with this overall pathology.

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
among other things, redefine the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). Due to this change in the law, and in view of the need 
to otherwise develop this claim, a remand is required.   

In a June 1998 VA examination, the examiner noted severe pain 
on the right ilium bone on the site of the PO scar, right 
hip. The veteran limped, and used a 1/2 inch lift on the right 
heel of his shoe. The examiner noted a bony deformity very 
sensitive to the touch.  He also noted that x-rays of the 
right hip in April 1997, and April 1998 revealed a normal and 
intact right hip. Incidental findings included a healed 
fracture of the right pelvis laterally; and, degenerative 
changes of the right greater trochanter with hypertrophic 
changes.  The lateral margin of the right ilium demonstrated 
degenerative irregular defects and a large osteophyte with 
calcification.  Bone scan also revealed irregular edges, 
right anterior ilium.  The veteran was scheduled for surgery 
to remove an ossicle and excise a neuroma over the right 
ilium bone.  The examiner further noted that the gluteus 
medias muscle was enervated by branches of the superior 
gluteal nerve which carries fibers from the 4th and 5th lumbar 
and 1st sacral nerves.  He opined that it was more likely 
than not that during the surgical procedure 54 years ago, 
some branches of the nerve were cut and eventually one or 
more branches became fibrotic resulting in the neuroma.  

In January 1999, the veteran underwent surgery to excise the 
bony ossicle and neuroma from the right ilium. A follow-up 
visit 13 days post surgery indicated that the staples were 
removed with no complications.  

As noted, subsequent to the surgery, by rating action in June 
1999, the RO amended the description of the service 
connected, PO scar, right ilium with bony deformity to 
include a neuroma.  In addition a temporary evaluation of 100 
percent was assigned for a period of  convalescence under 
38 C.F.R. 4.30, from January 14, 1999 until March 1, 1999 at 
which time the rating reverted back to the 10 percent rating.  

As noted, there is a question as to whether the right hip 
deformity which the veteran is at this time claiming service 
connection for, is actually an increase in the disability 
associated with the already service connected right ilium 
bony deformity and neuroma.  To put the case in the proper 
posture this must be resolved. 

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his bony 
deformity, neuroma, right ilium disorder, 
and or right hip disorder not already 
associated with the claims file, 
including all previous and current 
treatment through the VAMC.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and severity of the 
orthopedic and neurologic symptoms 
attributed to the service-connected right 
ilium bone  disorder. The entire claims 
folder should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report. The 
examiner(s) should identify, and 
describe, in detail all right ilium 
bone/right hip pathology, which is 
related to service or the service-
connected PO scar, right ilium, with bony 
deformity and neuroma.  All indicated 
tests should be accomplished, and all 
clinical findings should be reported in 
detail, including range of motion 
studies, measured in degrees, and X-ray 
studies.  Attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment, if related to the service 
connected disorder.  The examiner(s) 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected right ilium bone disorder.  The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
right hip but only that which is due to 
the service-connected right ilium bone 
disability the examiner(s) has related to 
service or the service-connected 
disorder. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology). In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of such disability.

Range of motion testing should be 
conducted with an explanation as to what 
is the normal range of motion. The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of right hip pathology 
found to be present. The examiner(s) 
should provide complete rationales for 
all conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 

